Citation Nr: 9933255	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-08 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, and A.D.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.

By rating decision dated in January 1990, the Regional Office 
(RO) denied the veteran's claim for service connection for a 
psychiatric disability.  She was notified of this decision 
and of her right to appeal by a letter dated later that 
month, but a timely appeal was not received.  The veteran 
subsequently sought to reopen her claim and the RO, in rating 
actions dated in August and October 1997, continued to deny 
service connection for a psychiatric disability.  The Board 
of Veterans' Appeals (Board) points out that in the 
supplemental statement of the case dated in March 1999, the 
RO, based in part of the receipt of service personnel 
records, concluded that the evidence submitted by the veteran 
was new and material, and reopened the claim.  It was further 
indicated that the claim was not well grounded.  However, 
under Barnett, the Board is not bound by the RO's 
determination in this regard, and the Board must also review 
whether new and material evidence has been submitted to 
reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir 1996); see also Fulkerson v. West, 12 Vet. App. 268, 
269-70 (1999) (per curiam) (setting aside a Board decision to 
enable the Board to observe the procedure required by law for 
reopening of final RO decisions, and citing Barnett, supra).  
Accordingly, the Board construes the issue as listed on the 
cover page of this decision.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court). 


REMAND

The Board notes that the veteran's current claims folder is 
rebuilt.  It is clear that only some of the service medical 
records have been associated with the claims folder.  In this 
regard, the Board points out that the service medical records 
show that the veteran was hospitalized in February 1971, and 
that a diagnosis of emotionally unstable personality with 
schizoid features was made.  The veteran was transferred to 
another facility, (Landsthul General Hospital) but the report 
of this hospitalization not of record.  In addition, during 
the hearing at the RO, the veteran testified that she had 
been treated as a dependent in Germany shortly after her 
discharge from service.  It has been variously indicated in 
the record that the veteran was treated with Valium and 
Thorazine.  Since this is a rebuilt claims folder, it is not 
clear whether the RO attempted to obtain the reports of 
treatment referred to above.  The Board believes that an 
attempt should be made to procure these records.  See Hayre 
v. West, No. 98-7046 (Fed. Cir. August 16, 1999).  Since the 
veteran has put the VA on notice of the existence of records 
which might be relevant to her claim, the Board is of the 
opinion that additional development of the record is 
warranted.  See Ivey v. Derwinski, 2 Vet. App. 320 (1992).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for action as 
follows:

The RO should make another effort to 
obtain the in-service hospitalization at 
Landstuhl General Hospital beginning in 
February 1971, as well as any records of 
treatment the veteran received as a 
dependent shortly after her separation 
from service.  If the search for these 
records has negative results, 
documentation to that effect should be 
placed in the claims folder.

Thereafter, the case should be returned to the Board, if in 
order, following appropriate appellate procedures.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


